DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/28/2020 has been entered. 
Status of the Application
Claims 1-2, 4, 6-8, 17-21, 27-28 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 6-8, 17-21, 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths (Food and Chemical Toxicology, 45, (2007) 144-152; as provided by the applicant in IDS dated 08/22/2018) and Vazquez (US 6,525,027 B2) in combination. 
Determining the scope and contents of the prior art
Griffiths discloses D-ribose, FDA approved ingredient for human consumption is known for its use in a method of treating metabolic diseases such as cardiovascular diseases, diabetes, and reducing body weight etc. with an example of treating rats (mammals)  to find a safe range for administration with about 5%/Kg of the body weight and  provides about 3.6g to about 4.4g/Kg daily is a safe range for administration in solid form and changes in body weight, triglyceride levels, urine glucose levels etc. (abstract, pages 144-151, Table 6 and Table 8). Griffiths further provides data of weight loss on tested subject at 5%/Kg dose Vs control (abstract, pages 146-151, Table 6).   
With regard to the limitation “wherein D-ribose----increases gut motility-Since the cited prior art teaches administering D-ribose (same D-ribose as in the instant claims) in managing weight, weight loss, diabetes control, hyperlipidemia etc., the D-ribose of the cited prior art is also expected to increase gut motility, whether recognized by the cited prior art or not. Thus the cited prior art meets limitation of the instant claims.
Ascertaining the differences between the prior art and the claims at issue
Griffiths teaches a method of managing weight, weight loss, glucose control, etc. comprising administering D-ribose in safe doses, such as 3.6g to about 4.4g/Kg but fails to teach administering human  and dose such as 20g 40g etc. and concentration (when dissolved in liquid).
Resolving the level of ordinary skill in the pertinent art
With regard to the limitation of administering human and dose such as 20g 40g etc. and concentration (when dissolved in liquid) - Griffiths discloses D-ribose, FDA approved ingredient for human consumption is known for its use in a method of treating metabolic diseases such as cardiovascular diseases, diabetes, and reducing body weight etc. with an example of treating rats (mammals) to find a safe range for administration and reducing about 5%/Kg of the body weight.  Griffiths provides about 3.6g to about 4.4g/Kg as a safe range for administration in solid form. Thus based on the guidance provided by Griffiths, it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success that D-ribose (FDA approved ingredient) may also be useful in reducing weight and treating diseases such as diabetes (metabolic disease) etc. by using same dose as taught by Griffiths, i.e.  3.6g to about 4.4g/Kg in humans (for a 50 Kg weight, the safe dose is about 180g-220g, i.e. doses higher than 20g). Thus the cited prior art meets limitation of the instant claims.
This deficiency is cured by Vazquez   
In same field of endeavor, Vazquez discloses using D-ribose of 20g, 40g in a solid or a liquid form for reducing body weight in humans with example (abstract, figure, col 1, lines 45-68; col 2, lines 52-63; col 3 and 4 example 1).
Thus based on the guidance provided by Griffiths and Vazquez, it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success that D-ribose may be given at dose such as 20, 40g etc. to humans and is safe to give in a method of weight loss, treating diabetes, cardiovascular health etc. 
With regard to the limitation of concentration of D-ribose in liquid composition –Griffiths is silent about concentration of D-ribose in liquid composition. However, Vazquez teaches that D-ribose may be administered in solid form or mixed with liquid, such as juice, tea etc. Thus based on the guidance provided by the cited prior art, it would have been prima facie obvious to a person of ordinary skill in the art that D-ribose may be mixed with a liquid.   Although Vazquez is silent about providing a concentration of D-ribose when mixed with liquid form, it is routine for a user, patient (i.e. ordinary person in the art) to mix solid drug, instructed to be taken in a solid or mixed with liquid form, in a easily consumable volume and depends on type of user, age, and condition. Thus if a user drinks a 500 ml Juice (extremely large amount- generally the volume consumed is less than 500ml in one sitting) mixed with 40g of D-ribose, D-ribose concentration in Juice is 80mg/ml. Thus the cited prior art meets limitation of the instant claims.  
Therefore combination reads applicants claims. 
Based on the above established facts, it appears that the combination of teachings of above cited prior art read applicants’ process.  
Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Griffiths teaches a method of managing weight, weight loss, glucose control, etc. comprising administering D-ribose in safe doses, such as 3.6g to about 4.4g/Kg and provide the method using rats (mammal) as subject, whereas Vazquez teaches using D-ribose of 20g, 40g in a solid or a liquid form for reducing body weight in humans with example.
 So, the combination of prior art read applicants claims.   
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  Further, there is a reasonable expectation of success that the concentration  of a safe dose, 20g, 40g etc., of D-ribose may be adjusted in the consumed liquid and can be made by combination of the above cited prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed process with a reasonable expectation of success.  
Response to prior art rejection Arguments
Applicant’s remarks and IDS filed 08/28/2020 and 11/18/2020 respectively have been fully considered but not found persuasive.
 	Applicant argument is moot in view of new rejection as set forth above. 
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623